DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/22 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 11/23/22.
Examiner notes the previous withdrawal of prior art on 9/3/21.
Examiner further notes that this application is a continuation of 14751336, which is now US Patent No. 10810610.
Examiner further notes Applicant’s priority date of 6/26/15, which stems from the aforementioned parent application.
Examiner further notes Applicant’s terminal disclaimer, which was filed on 10/26/22 and approved by the Office on 10/26/22.	
Claims 1-20 and 36-37 have been cancelled.	
Claims 21, 26, 29, and 34 have been amended.
Therefore, claims 21-35 and 38-39 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 21, 29, and 34, in part, describe a method comprising:  receiving a merchant rule for applying a benefit to a transaction on its site, generating a ledger storing the merchant rule, monitoring a user’s online activity, determine a device identifier of the user’s device, determining that the user device is the device associated with the ledger identifier by comparing/matching the data, receiving an authorization request for a purchase, determining that the authorization request is from a particular merchant website, determining that the authorization request is initiated by the user based on the device identifier, querying the table using the ledger identifier and the merchant identifier, identifying an applicable merchant rule based on the query, determine if the user’s online activity meets one or more conditions, providing a benefit and reducing the transaction price if the conditions are met, and maintaining the original transaction price of the conditions are not met.  As such, the claims are directed to the abstract idea of determining eligibility, authorizing, and applying targeted discounts for purchase transactions, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing identifying indicia of a consumer device in association with a ledger identifier. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “consumer activity server” for executing the method, a “consumer device” for sending and receiving data, a “merchant website” for facilitating purchase transactions, a “merchant website” for initiating transactions, and a “ledger” for storing merchant rule data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. the internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 22-28, 30-33, 35, and 38-39 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the content of the merchant rules, the stored benefit, consumer associations with merchant rules, and device identifiers.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 21-35 and 38-39 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
I.  The previous double patenting rejection has been withdrawn in response to the aforementioned terminal disclaimer.
II.  Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, remain unpersuasive.
First, Applicant argues that the claims are integrated into a practical application because they allegedly reflect an improvement to a technology or technical field.  Examiner disagrees entirely.  Rather, Examiner finds that the alleged “improvements” to which the Applicant refers are business improvements rather than improvements to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Applicant further argues that the amended language provides evidence that the claims allegedly impart a technical improvement.  Examiner disagrees.  Rather, the amended language is nothing more than a series of “wherein” clauses that provide non-functional descriptive material.  In this case, they describe the content of the ledger and what the ledger data is associated with.  MPEP 2111.04 further stipulates that the scope of a claim is not limited by language that fails to limit a claim to a particular structure.  As such, these limitations fail to provide any details that would render the claims eligible.  
Next, Applicant argues that the claims are eligible in view of the holding in Enfish.  Examiner disagrees.
In Enfish, the eligible subject matter was directed to an apparatus containing means-plus-function limitations that described the storage of information on a database. In its analysis, the court held that the claims were eligible because the specification was explicitly clear on the notion that the software application effectuated an improvement to the functioning of the computer database. As such, due to the means-plus-function language (which required a narrower interpretation of the claim language), the disclosure in the specification was vital to the determination of patent eligibility.
Additionally, the claims in Enfish were directed to an improved database architecture, i.e., a self-referential table — “a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.” Enfish, 822 F.3d at 1339 . Such a data structure has several distinct advantages over conventional relational databases, including: (1) faster searching of data than would be possible with the conventional relational model (see US 6,151,604, 1:55-59, 2:66-3:6); (2) more effective storage of data other than structured text, such as storage of images and unstructured text (Id. at 2:16-22, 2:46-52); and (3) more flexibility in configuring the database (Id. at 2:27-29).
While Applicant purports that the invention facilitates various improvements, Examiner believes that these are generic business improvements that can result from virtually any computer implementation of conventional business methods.  Examiner therefore disagrees with Applicant that the claims are directed to the kinds of specific, concrete, nonconventional improvements that made the claims in Enfish patent-eligible.
The claims of the instant invention are further distinguishable from the Enfish claims because they don’t provide a specific, step-by-step algorithm instructing how to set up the targeted advertising method covered by Applicant’s invention.  Rather, the claims provide broadly phrased instructions for generic tasks that offer no specific guidance as to how one might actually create a computer program or a computer processing system capable of carrying out such tasks. (See, for example, Berkheimer v. Hewlett Packard).
Moreover, the Court was clear in Electric Power Group, LLC v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) that the important distinction to draw regarding the decision in Enfish and how it relates to any claimed subject matter in question is that the focus of the claims need be on an improvement in computers as tools, not just on abstract ideas that use computers as tools. (See Electric Power Group at 8. “The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335–36; see Alice, 134 S. Ct. at 2358–59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, the Court applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”) (Emphasis added)
In Enfish, the Federal Circuit interpreted the “directed to” inquiry as asking “whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” Enfish, 822 F.3d at 1335 (emphasis added). “[T]he focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database).” Id. at 1335-1336. Based on the “plain focus of the claims,” the Federal Circuit reached the conclusion that Enfish’s claims were directed to “a specific improvement to the way computers operate, embodied in the self-referential table,” and, as such, were more than a mere abstract idea. Id. at 1336.  As discussed above, however, the alleged improvement in the pending claims is economic, rather than technological.  Thus, in the instant invention, there is no evidence to suggest that the software effectuates an improvement to another technology or the computer itself. 
Finally, Applicant argues that the additional elements recite significantly more than the abstract idea.  Examiner disagrees.  The only additional elements that were noted by the Examiner were storing data in a table, and various generic technical components.  Thus, the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Applicant also argues that Examiner failed to show that the identified additional elements are well-understood, routine, and conventional, as required by Berkheimer.  Examiner did exactly what is required by Berkheimer, the MPEP, and Office guidance. 
For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682